DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 8, 10-14, and 20 are pending in this application.

Claim Rejections - 35 USC § 103 Withdrawn
In the office action dated 5/9/22, the examiner rejected claims 1-3, 5, and 7-20 as being unpatentable over Umezu (20200286054) in view of Veznedaroglu (20200334649).  In response, the applicant substantially narrowed down the claim scope by amending the claims to positively state that 1) the tipping system is a payment system for two recipients independently and at the same time; AND 2) the system display (for selecting the recipient and the amount) emphasizes the relative distance between the customer to the first and to the second recipient.  See amended claims 8 and 20.  These elements and claim-scope narrowing language reflect the issues discussed in the examiner interview.  See  Examiner Interview Summary Record (PTOL - 413) - 08/24/2022.  The newly added elements – in combination with existing elements – overcome the prior art previously found and currently searched.  The rejection is withdrawn.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8, 10-14, and 20  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 8, 10-14, and 20 are directed to a system, method, or product, which are/is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method claim 20 as the claim that represents the claimed invention for analysis and is similar to independent system claim 8.  Claim 20 recites the limitations of tipping (gratuities) to multiple parties nearby and making sure the tip payment is settled.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Acquiring payer and payee’s info, the tip amount, and settling/transferring the tip payment, – specifically, the claim recites “outputting… first recipient identification information within a predetermined range … outputting… second recipient identification information … acquiring… the first and second recipient identification information… displaying… a tip selection screen displaying the first and second recipient identification information, wherein one of the first and second recipient identification information is displayed emphasized relative to the other of the first and second recipient identification information according to a distance between the payer terminal and the first recipient terminal and a distance between the payer terminal and the second recipient terminal; receiving… selection of the first recipient identification information and outputting the first recipient identification information, payer identification information regarding the payer, and tip amount information indicating a tip amount of the tip; acquiring… the first recipient identification information, the payer identification information, and the tip amount information from the payer terminal; performing a billing process of billing an account corresponding to a first settlement method designated by the payer identification information for electronic money equivalent to the tip amount information; and performing a transfer process of transferring the electronic money equivalent to the tip amount information to the account corresponding to a second settlement method designated by the first recipient identification information”, recites a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  
The “first, second, third and fourth processor”, “hardware of a first, second and payer recipient terminal”, “short-range wireless communication”,  “hardware of a server” and “display”, in claim 20; and the additional technical element of “wallet system”, in claim 8, are just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea.  Claim 8 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: a computer such as first, second, third and fourth processor, hardware of a first, second and payer recipient terminal, and hardware of a server; a communication device such as short-range wireless communication, and display. B The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 8 and 20 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, claims 8 and 20 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims further define the abstract idea that is present in their respective independent claims 8 and 20 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the claims 8, 10-14, and 20  are not patent-eligible.
	
	
Response to Arguments
Applicant's arguments (other than the 35 USC 103 arguments) filed 9/2/22 have been fully considered but they are not persuasive. 
The applicant’s 35 USC 103 arguments are moot because the prior art rejections are withdrawn.   See above.

In response to applicant's argument that: 
“35 U .S .C. § 101… claims 8 and 20 are amended to recite… “output first recipient identification information within a predetermined range using short-range wireless communication… output second recipient identification information within the predetermined range using the short-range wireless communication… acquire the first and second recipient identification information using the short-range wireless communication, display on the display a tip selection screen displaying the first and second recipient identification information, wherein one of the first and second recipient identification information is displayed emphasized relative to the other of the first and second recipient identification information according to a distance between the payer terminal and the first recipient terminal and a distance between the payer terminal and the second recipient terminal… claimed features integrate any abstract idea into a practical application under Prong Two of the analysis because the features result in both an improved display screen, based on information transmitted using short-range wireless communication (emphasis applicant’s), ”
the examiner respectfully disagrees.  First, the use of short-range wireless communication does not integrate the abstract idea into a practical application.  The reason is that the “generic computer” devices involved in the process are wireless devices which would naturally utilize some form of wireless communication – e.g., the recipients’ devices sending their information to the gratuity giver’s wireless device.  As stated above and in the prior office action, this is nothing more than using “generic computer” to carry out an abstract idea that has not been integrated into a practical application.
Similarly, how the information is displayed (here the display shows an emphasis on information that reflects the distance of the recipient) is an abstract idea.  It may improve the gratuity giver’s comprehension of the information on the screen; but it does not improve the display screen as suggested by the applicant.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK GAW whose telephone number is (571)270-0268.  The examiner can normally be reached on Mon-Fri 8:30AM-5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Anderson can be reached on 571 270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/MARK GAW/
Examiner, Art Unit 3698
/Mike Anderson/Supervisory Patent Examiner, Art Unit 3698